Exhibit 10.45


 
AMENDMENT TO CONVERTIBLE NOTE
 


1           September 11, 2008


This Amendment to Convertible Note is entered between LITHIUM TECHNOLOGY
CORPORATION, a corporation organized and existing under the laws of the State of
Delaware (the “Borrower”), and __________ (the “Holder”) _____________ or other
address as the Holder shall specify in writing, and shall become effective as of
September 1, 2008.


W I T N E S S E T H:


WHEREAS On July 11th, 2007, Borrower executed and delivered to Holder a
Convertible Debenture in the principal amount of Three Million Two Hundred Forty
Seven Thousand One Hundred Six US Dollars ($3,247,106) (the “Note”);


WHEREAS Borrower has requested that Holder extend the maturity date of the Note
from the original maturity date of September 1, 2008 (the “Original Maturity
Date”) to the amended maturity date of March 1, 2009 (the “Amended Maturity
Date”).


The parties agree as follows:


NOW, THEREFORE, Holder agrees to extend the maturity of the Note to the Amended
Maturity Date. As long as the interest payment over the period July 11th, 2007
till September 1st, 2008 being $371,860 remains unpaid an additional 2% will be
paid on top of the agreed interest rate of 10% for the unpaid interest amount.
All other terms in the Note shall remain in full force.


SEVERABILITY.  If any provision of this Note or the application thereof shall,
for any reason and to any extent, be invalid or unenforceable, neither the
remainder of this Note nor the application of the provision to other persons,
entities or circumstances shall be affected thereby, but instead shall be
enforced to the maximum extent permitted by law.


BINDING EFFECT.  The covenants, obligations and conditions herein contained
shall be binding on and inure to the benefit of the heirs, legal
representatives, and assigns of the parties hereto.


DESCRIPTIVE HEADINGS.  The descriptive headings used herein are for convenience
of reference only and they are not intended to have any effect whatsoever in
determining the rights or obligations under this Note.


CONSTRUCTION.  The pronouns used herein shall include, where appropriate, either
gender or both, singular and plural.


GOVERNING LAW.  This Note shall be governed, construed and interpreted by,
through and under the Laws of the State of Delaware.  


Borrower is responsible for all obligations represented by this Note.


EXECUTED 11th day of September 2008.


 __________________________
By:
Its:


Agreed By:


 __________________________
By:
Its:



--------------------------------------------------------------------------------